Orders entered on July 27, 1966, insofar as they denied defendants’ motions to strike or, in the alternative, modify plaintiff’s demands for bills of particulars, unanimously affirmed on the law, the facts and in the exercise of discretion, without costs or disbursements to any party. It may well be that some of the demands are not proper, but since there has been no showing of prejudice the two orders appealed from merit affirmance. Litigators would be well-advised not to spend their time or the court’s on appeals that will not affect any substantial interest (cf. CPLR 5701, subd. [a], par. 2, el. [v]). This applies especially to information which, if not elicited in a bill of particulars, could be obtained easily in the other forms of pretrial discovery available to the adversary. The situation, of course, is entirely different where a demand for a bill will elicit matter improper under any circumstances or in any procedure, or where it places an onerous burden on the adversary. Concur —Breitel, J. P., Rabin, McNally, Steuer and Capozzoli, JJ.
*933(Republished.)